Citation Nr: 0824251	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-13 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
endocrine dysfunction manifested by hypogonadism with 
decreased sperm count and polycythemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from July 1987 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2008.  A transcript of his hearing 
has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In November 2003, the veteran was advised that the RO had 
received a summary of treatment from D.O.F., M.D. but that 
full treatment records were needed.  In January 2004 the 
veteran submitted VA Form 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs, 
listing Dr. F. and indicating treatment from February 2003 to 
the present.  There is no indication that the RO sought 
further records from Dr. F. in response to the veteran's 
release.  These records are pertinent to the veteran's claim, 
as Dr. F. noted in an October 2003 letter that the veteran 
was under his care for hypogonadism.  As such, the records of 
Dr. F. should be requested.

The Board also notes that at his June 2008 hearing, the 
veteran claimed that he was sterile as the result of his 
endocrine dysfunction and its treatment.  A February 2007 
semen analysis indicates that no sperm was seen.  The 
veteran's testimony reasonably raises the issue of special 
monthly compensation based on loss of use of a creative 
organ.  The Board concludes that this issue is inextricably 
intertwined with the issue on appeal, and should be addressed 
by the agency of original jurisdiction during future 
adjudication of the veteran's appeal.

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain from the veteran an 
appropriate release and request complete 
treatment records from Dr. F.  All 
attempts to obtain such records should be 
clearly documented in the claims file.  

2.  Consider the issue of entitlement to 
special monthly compensation based on 
loss of use of a creative organ in any 
further adjudication of the veteran's 
appeal.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




